Opinion filed May 7, 2009











 








 




Opinion filed May 7, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00016-CR
                                                    __________
 
                         DANIEL CHARLES MAYFIELD, JR., Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
                                                          Taylor
County, Texas
                                                  Trial
Court Cause No. 16423B
 

 
                                              M E
M O R A N D U M   O P I N I O N
This
is an appeal from a judgment revoking community supervision.  We dismiss.
In
May 2007, Daniel Charles Mayfield, Jr. entered a plea of guilty to the offense
of possession of cocaine.  Pursuant to the plea bargain agreement, the trial
court deferred the adjudication of appellant=s
guilt, placed him on community supervision for two years, and assessed a $600
fine.




At
the January 2008 hearing on the State=s
motion to adjudicate, appellant entered pleas of true to the allegations that
he had violated the terms and conditions of his community supervision.  The
trial court revoked appellant=s
community supervision, adjudicated his guilt, and assessed his punishment at
confinement in a state jail facility for twenty-four months and a $600 fine. 
However, the imposition of the confinement portion of the sentence was
suspended, and appellant was again placed on community supervision for two
years.
At
the December 2008 hearing on the State=s
motion to revoke, appellant entered pleas of true to the allegations that he
had violated the terms and conditions of his community supervision.  The trial
court found the allegations to be true, revoked appellant=s community supervision,
imposed a sentence of confinement for two years in a state jail facility, and
assessed a $600 fine.
Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has
provided appellant with a copy of the brief and advised appellant of his right
to review the record and file a response to counsel=s brief.  A response has not been filed.
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 
(Tex. App.CEastland
2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.  We note that counsel
has the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to Tex. R. App. P. 66.  Black v. State, 
217 S.W.3d 687 (Tex. App.CEastland
2007, no pet.).
The
motion to withdraw is granted, and the appeal is dismissed.
 
May 7, 2009                                                                            PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.